Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 15, 2019

                                          No. 04-19-00752-CV

                      IN RE THE CINCINNATI INSURANCE COMPANY

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

      On November 8, 2019, relator filed a Motion for Rehearing. After considering relator’s
argument, the motion is hereby DENIED.

           It is so ORDERED on November 15, 2019.



                                                                   PER CURIAM



           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 18-10-36490-MCV, styled Ronnie Villanueva v. Juan Fernandez, et al.,
pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Maribel Flores presiding.